Citation Nr: 0532678	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  02-08 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from April 1944 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 denial of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  This case was previously remanded in September 
2003 and February 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for further development.  VA 
will notify the veteran if further action is required on his 
part.


REMAND

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board 
to ensure compliance with remand instructions constitutes 
error and warrants the vacating of a subsequent Board 
decision. Id.  

This case was remanded in February 2005, but not all of the 
Board's directives were followed.  The Board asked the RO to 
provide the veteran with a VA examination to identify the 
etiology of his bilateral knee disability.  The Board 
requested that the examiner give an opinion as to whether it 
is as least as likely as not that the veteran's disability, 
which required bilateral knee arthroplasties, is related to 
service.  The VA medical examination of June 2005 did not 
provide an etiology opinion with respect to whether the 
disability is related to service, as requested in the remand.  

Based on this fact, another remand is necessary to obtain 
such an opinion.  Although the Board sincerely regrets the 
additional delay, it is necessary to make certain that the 
veteran is afforded due process.  


This appeal is REMANDED to the RO via the AMC for the 
following actions:

1.  The RO should send this case back to 
the examiner who evaluated the veteran in 
June 2005.  Since he had bilateral knee 
arthroplasties, it is essential that the 
veteran's claims folder be made available 
for the doctor to review.  The doctor who 
evaluated the veteran is requested to 
give an opinion as to whether, based upon 
examination findings, review of the 
evidence of record in the claims folder, 
and medical principles, it is as least as 
likely as not that the veteran's 
bilateral knee disability is related to 
service from April 1944 to February 1946.  
The opinion should include a discussion 
of the evidence relied upon for the 
conclusion, as well as a complete 
rationale.  If this doctor is not 
available, another examiner should be 
scheduled.       

2.  The RO should then readjudicate the 
issue on appeal.  If the disposition is 
unfavorable to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on his claim.  The veteran should be 
given an opportunity to respond to the 
SSOC.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.  
The Board again apologizes to the veteran 
for the delay.    

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

